USDC IN/ND case 1:21-cv-00238-DRL-SLC document 10 filed 06/21/21 page 1 of 5


                                   United States District Court
                                   Northern District of Indiana



 Ryan Klaassen, Jaime Carini, D.J.B., by and
 though his next friend and father, Daniel G.
 Baumgartner, Ashlee Morris, Seth Crowder,                  Civ. No.
 Macey Policka, Margaret Roth, and Natalie
 Sperazza,

                                              Plaintiffs,   Plaintiffs’ Motion to Consolidate
     v.

 The Trustees of Indiana University,
                                            Defendant.


                            Plaintiffs’ Motion to Consolidate

    Pursuant to Federal Rules of Civil Procedure 65(a)(2), Plaintiffs respectfully move this

Court to consolidate the hearing on Plaintiffs’ Motion for Preliminary Injunction with the trial on

the merits of Plaintiffs’ Verified Complaint. In support of this Motion, Plaintiffs state as follows:

    “Before or after beginning the hearing on a motion for a preliminary injunction, the court

may advance the trial on the merits and consolidate it with the hearing.” Fed. R. Civ. P. 65(a)(2).

This rule affords this Court broad discretion to consolidate a hearing on the merits with a

preliminary injunction hearing. This rule is often used in civil rights actions where only declara-

tory and injunctive relief is sought and which involve limited questions of fact, or when factual

issues are minimal—leaving primarily legal issues in dispute (see, e.g., Am. Train Dispatchers

Dep’t of Int’l Bhd. of Locomotive Engineers v. Fort Smith R. Co., 121 F.3d 267, 270 (7th Cir.

1997)), or when discovery is unnecessary (Pughsley v. 3750 Lake Shore Drive Cooperative

Bldg., 463 F.2d 1055, 1057 (7th Cir. 1972) (when discovery is concluded or unnecessary


                                                 -1-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 10 filed 06/21/21 page 2 of 5


“consolidation may serve the interests of justice”)).

    The parties should receive “clear and unambiguous notice” of consolidation “before the

hearing commences or at a time which will still afford the parties a full opportunity to present

their respective cases.” Pughsley v. 3750 Lake Shore Drive Cooperative Bldg., 463 F.2d 1055,

1057 (7th Cir. 1972). However, the court’s broad discretion to grant consolidation will not be

overturned unless a showing of prejudice to a party is made. Socialist Workers Party v. Illinois

State Bd. of Elections, 566 F.2d 586, 587 (7th Cir. 1977).

                             I. Consolidation is Proper in this Case.

    Consolidation in this case serves the interests of justice. Consolidation per Fed. R. Civ. P.

65(a)(2) eliminates needless repetition of evidence that would otherwise be offered cumulatively

at a preliminary injunction hearing and a trial on the same merits, thereby improving efficiency in

the management of the case without any distortion of the presentation of evidence by the parties.

See Fed. R. Civ. P. 65(a)(2) advisory committee’s note to 1966 amendment. Furthermore,

consolidation is proper when “evidence received in connection with an application for a

preliminary injunction which would be admissible on the trial on the merits forms part of the trial

record.” See id. Finally, consolidation will “expedite the final disposition of the action.” Id.

A. The Resolution of this Case Turns on Purely Legal Issues.

    This case presents the legal issue of whether Defendant violated the Plaintiffs’ Fourteenth

Amendment rights and Indiana’s Vaccine Passport Law (IC § 16-39-11-5) by mandating that

Indiana University (“IU”) students receive the COVID vaccine, placing extra requirements on

students who receive a religious or medical exemption to IU’s Mandate, and requiring students to

report their vaccination status. The likelihood of success on the merits will be the decisive


                                                 -2-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 10 filed 06/21/21 page 3 of 5


preliminary injunction factor, and the evaluation of this likelihood will be properly before this

Court as a matter of law. See id.

B. The Same Evidence Will be Used for the Preliminary Injunction and the Merits.

    Any factual evidence that may be required and gathered for the preliminary injunction will

be relevant to the merits of the case. Plaintiffs and Defendant will present these same facts at any

hearing on the merits and the standard of proof to which they will have been subjected is

sufficient for their consideration on the claim’s merits. Therefore, consolidation will avoid

needless repetition of the evidence.

    Thus, all of the facts necessary to determine the merits of the complaint are, or will be,

before the Court at the preliminary injunction hearing.

C. A Decision on the Merits will Expedite Resolution of this Case.

    The primary goal of Plaintiffs is to protect their liberty interests guaranteed by the Four-

teenth Amendments against the state’s intrusion. Even short deprivations of these Constitutional

rights constitutes irreparable harm relevant to the preliminary injunction. Consequently, if

Defendant is not enjoined from depriving the Plaintiffs of these rights now, the Plaintiffs will

irreparably lose their rights. So expedition is necessary.

    Moreover, whether or not Defendant is enjoined from mandating that IU students receive the

COVID vaccine, placing extra requirements on students who receive a religious or medical

exemption to IU’s Mandate, and requiring students to report their vaccination status, and whether

Plaintiffs are entitled to a preliminary injunction will determine this matter. Consolidation of the

decision on a preliminary injunction with the merits of the Verified Complaint will expeditiously

resolve this case.


                                                 -3-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 10 filed 06/21/21 page 4 of 5


                                            Conclusion

    In sum, consolidation serves the interests of justice and is proper in this case for at least the

following reasons: (1) Plaintiffs’ likelihood of success on the merits is decisive and will be

before this Court as a matter of law at the hearing for preliminary injunction; (2) the same

evidence is relevant Plaintiffs’ preliminary injunction and the merits resulting in avoidance of

needless repetition of evidence; and (3) it will expedite resolution of this case. This Court should

grant Plaintiffs’ Motion to Consolidate and provide adequate notice of such consolidation to

Defendant.

         WHEREFORE, Plaintiffs prays this Court grant Plaintiffs’ Motion to Consolidate the

hearing on Plaintiffs’ Motion for Preliminary Injunction with any hearing on the merits of this

case.

Dated: June 21, 2021                                   Respectfully Submitted,

                                                       /s/ James Bopp, Jr.
                                                       James Bopp, Jr., Ind. Bar No. 2838-84
                                                       Richard E. Coleson, Ind. Bar No. 11527-70
                                                       Courtney Milbank, Ind. Bar No. 32178-29
                                                       Melena S. Siebert, Ind. Bar No. 35061-15
                                                       THE BOPP LAW FIRM
                                                       1 South 6th Street
                                                       Terre Haute, Indiana 47807
                                                       Telephone: (812) 232-2434
                                                       Facsimile: (812) 235-3685
                                                       jboppjr@aol.com
                                                       rcoleson@bopplaw.com
                                                       cmilbank@bopplaw.com
                                                       msiebert@bopplaw.com
                                                       Counsel for Plaintiffs




                                                 -4-
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 10 filed 06/21/21 page 5 of 5


                                      Certificate of Service

    I hereby certify that a copy of the foregoing document was served on the following counsel

of record in this matter on June 21, 2021, by U.S. First Class mail:

The Trustees of Indiana University
Franklin Hall 200
601 E. Kirkwood Avenue
Bloomington, IN 47405

                                                       /s/ James Bopp, Jr.




                                                -5-
